Citation Nr: 0600214	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  01-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected residuals, 
injury to the right ankle with osteochondritis desiccans and 
degenerative joint disease.

2.  Entitlement to an increased disability evaluation in 
excess of 10 percent for residuals, injury to the right ankle 
with osteochondritis desiccans and degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to July 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and January 2004 rating 
decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In November 2003, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record. 

The matter of entitlement to service connection for a stomach 
disorder was previously before the Board in May 2004 when it 
was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal. 

As to the issue of entitlement to an increased disability 
rating for service-connected residuals, injury to the right 
ankle with osteochondritis desiccans and degenerative joint 
disease, currently evaluated as 10 percent disabling, it is 
noted that in June 2005, on his VA Form 9, the veteran 
requested a BVA hearing in Washington, DC. In November 2005, 
however, the veteran withdrew his request for a hearing and 
asked the Board to proceed in evaluating the matter.  

The issue of an increased disability rating for service-
connected residuals, injury to the right ankle with 
osteochondritis desiccans and degenerative joint disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2. The competent medical evidence shows that a stomach 
disorder is not related to or aggravated by the veteran's  
period of service or his service-connected service-connected 
residuals, injury to the right ankle with osteochondritis 
desiccans and degenerative joint disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
stomach disorder, on a direct basis and as secondary to 
service-connected residuals, injury to the right ankle with 
osteochondritis desiccans and degenerative joint disease, 
have not been met.          38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are June 2003, August 2003 and June 2004 letters 
that notified the veteran of any information and evidence 
needed to substantiate and complete the claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  In addition, 
the letters instructed the claimant to identify any 
additional evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, the claim was 
received in June 2000.   Thereafter, the RO provided notice 
in June 2003, August 2003 and June 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, although the initial rating action was after 
enactment of the VCAA but notification did not precede 
initial action, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  There is no prejudice to 
the veteran that would affect the outcome of this decision.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Claiborne County Hospital and 
Heartland Medical; and VA examination reports dated in 
December 2002, August 2003, and June 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

Service medical records show treatment for a complaint of 
upset stomach with emesis on one occasion in August 1976.  On 
service separation examination in July 1980 physical 
examination of the abdomen was normal, and the veteran denied 
having or having had frequent indigestion, or stomach, liver 
or intestinal trouble.

The first postservice indication of a stomach disorder was in 
August 1993, when the veteran was prescribed extra strength 
Maalox.

In October 1999, the veteran underwent an upper 
gastrointestinal examination.  The examiner's impression was 
a Schatzki ring with small hiatal hernia, but no reflux.  
There was minimal mucosal prominence of the distal antrum, 
but no ulcer.  The rest of the examination was normal.  

In May 2000, the veteran underwent an abdominal ultrasound.  
At that time, there was no evidence of gall stones or biliary 
obstruction.  There was also no focal abnormality of the 
liver or evidence of intrahepatic ductal dilatation.  There 
was a 4.5 x 3.9 centimeter left renal cyst and evidence of 
previous granulomatous exposure with calcified splenic 
granulomata present.  Additionally, there was increased 
echogenicity within the lower pole of the right kidney.

In May 2000, the veteran also underwent a CT of the abdomen.  
At that time, the increased echogenicity seen within the 
lower pole of the right kidney was felt to be the result of 
cortical scarring with thinning of the anterior cortex of the 
lower pole of the right kidney.  A 4.7-centimeter cortical 
cyst was noted on the lower pole of the left kidney.  There 
was no evidence of hydronephrosis of the kidneys and no acute 
intra-abdominal abnormality was appreciated.  Additionally, 
the veteran underwent a CT of his pelvis.  The examiner's 
impression was mild diverticulosis within the left side of 
the colon.  There was no acute pelvic abnormality or pelvic 
fluid identified.  

In May 2001, the veteran submitted a statement regarding 
possible side effects of NSAIDs, Ibuprofen, and Sulindac on 
the stomach, kidneys and liver.  The veteran failed to 
mention which side effects he was exhibiting.  

Private treatment records revealed that in March 2002 the 
veteran underwent a sonogram of the upper abdomen, an upper 
gastrointestinal series and a small bowel series.  The 
sonogram revealed cortical cysts on the right and left 
kidneys; however, there were no gallbladder stones or 
dilatation of the bile duct.  The upper gastrointestinal 
series was suggestive of antral gastritis and there was a 
small sliding hiatal hernia.  The small bowel series revealed 
a focal area of narrowing of the small bowel between the 
distal jejunum and the proximal ileum.  It was uncertain 
whether it was a small bowel lesion or whether it represented 
a contraction of the small bowel.

Private clinical records from September 2001 to November 2002 
showed various complaints of nausea, vomiting, constipation, 
diarrhea and abdominal pain.  Assessments included dyspepsia, 
rectal bleeding, colonic polyps, kidney cysts and 
gastroesophageal reflux disease.  

In December 2002, the veteran was scheduled for a VA 
examination.  The veteran denied any vomiting, hematemesis or 
melena.  He reported that multiple benign polyps had been 
noted on a recent colonoscopy, but that it was otherwise 
normal.  The veteran also submitted that he experienced 
occasional diarrhea, constipation, distention and nausea.  He 
denied any hypoglycemic reaction.  Upon examination, the 
veteran showed no signs of anemia.  There were no masses, 
organomegaly or ventral hernias noted.  There was some 
generalized tenderness in the left lower quadrant.  The 
examiner opined that based on both the subjective and 
objective findings of the examination, the veteran did not 
have any active gastrointestinal disorder that was caused by 
medication taken for his service-connected right ankle 
disability.  

In November 2003, the veteran testified before the 
undersigned member of the Board of Veterans' Appeals.  The 
veteran testified that he had been taking Ibuprofen, 600 
milligrams, and Sulindac, 200 milligrams.  He testified that 
the medications had resulted in a hiatal hernia, rectal 
bleeding, gastroesophageal reflux disease, kidney cysts, and 
liver problems.

In June 2004, the veteran submitted to an additional VA 
examination.  The examiner recounted that the veteran 
experienced a right ankle injury while in service, for which 
he underwent surgery in 1979.  Following the December 1979 
surgery, due to the arthritis, pain, and degenerative 
changes, the veteran was treated with non-steroidal, anti-
inflammatory medications.  Initially, he was treated with 
Ibuprofen, for nearly ten years, and then he was switched to 
Sulindac, for four years.  Both these medications were 
discontinued in 2000 and since then the veteran had been 
occasionally treated with aspirin.  The veteran denied any 
nausea or vomiting, hematemesis or melena, and any current 
red blood from the rectum.  The prior incidents of red blood 
from the rectum were attributed to his hemorrhoids.  The 
veteran's primary subjective complaint was constant, dull, 
left lower quadrant pain, which radiated to the left flank 
that the veteran attributed to a kidney cyst he acquired due 
to the non-steroidal anti-inflammatory use.  The pain was not 
related to foods and was not relieved or aggravated by 
defecation.  There were no significant relieving or 
aggravating factors and he denied any change in bowel 
movements.  The veteran had no diarrhea or constipation, and 
his bowel movements were normal.  Upon gastrointestinal 
symptom examination there was no significant tenderness in 
the abdomen except on deep palpation in the left lower 
quadrant.  There was no guarding, rebounding or organomegaly; 
no mass lesions were palpable, and no bruits were heard.   
The examiner noted that non-steroidal anti-inflammatory 
medications, including Ibuprofen and Sulindac, may commonly 
cause adverse gastrointestinal effects, including nausea, 
vomiting, dyspepsia, diarrhea, and very rarely GI bleeds due 
to ulcers; however, as far as he could ascertain from the 
interview and a review of the records there was no evidence 
of any significant gastrointestinal symptoms in the veteran's 
case.  Although the veteran attributed the left lower 
quadrant pain to the medications, the vague nature of the 
pain; the fact that there was no associated blood or weight 
loss; the evidence of diverticulosis on x-ray studies; and 
the fact that no ulcers or cancer were found on the 
colonoscopy pointed towards mild diverticulosis as the cause 
of the pain.  The examiner concluded that he could not see 
any significant gastrointestinal complaints that were related 
to the non-steroidal anti-inflammatory medications.  

II. Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 
U.S.C.A.§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Analysis

The veteran claims entitlement to service connection for a 
stomach disorder.  He alleges that he is either entitled to 
service connection on a direct basis or as secondary to his 
service-connected residuals, injury to the right ankle with 
osteochondritis desiccans and degenerative joint disease.

The Board will first address whether the veteran is entitled 
to service connection for a stomach disorder on a direct 
basis.  Other than the veteran's lay contentions, the record 
contains no indication that the veteran's current stomach 
disorder is causally related to his active service, any 
incident therein, or any service-connected disability.  
Service medical records show one occasion of treatment for 
upset stomach in August 1976.  The subsequent service medical 
records, including the separation examination, are silent 
regarding any complaint or finding of a stomach disorder.  
Stomach problems were denied at the time of service 
separation.  The post-service medical evidence of record is 
negative for any notations of a stomach disorder for years 
after service separation.  The veteran was first prescribed 
stomach medication in 1993, more than 13 years after his 
period of service.  There is no evidence of chronic stomach 
problems in service or of any continuity of symptomatology 
from 1976 to 1993.  Moreover, there is no medical evidence of 
record that provides a nexus between any current complaints 
and his period of service.  Consequently, service connection 
is not warranted on a direct basis.

The veteran, however, primarily claims that his stomach 
disorder is secondary to his service-connected residuals, 
injury to the right ankle with osteochondritis desiccans and 
degenerative joint disease.  Specifically, the veteran claims 
entitlement to service connection for a stomach disorder due 
to the medications administered for his service-connected 
right ankle disability.  In May 2001, the veteran submitted a 
statement regarding the potential side effects of NSAIDs, 
Ibuprofen, and Sulindac on the stomach and liver; however, 
the veteran failed to specify which side effects he was 
exhibiting.  

Notwithstanding the veteran's allegation, the most probative 
medical evidence of record establishes that the veteran's 
stomach disorder is not related to his service-connected 
residuals of right ankle injury with osteochondritis 
desiccans and degenerative joint disease.  Both the December 
2002 and June 2004 examiners opined that the veteran did not 
have a gastrointestinal disorder attributable to non-
steroidal, anti-inflammatory medications prescribed for his 
right ankle disability.  The June 2004 examiner further 
explained that the veteran's primary objective complaint of 
left quadrant pain was attributable to diverticulosis rather 
than  non-steroidal, anti-inflammatory medications and he did 
not relate diverticulosis to the medications.

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions were based on examination of the veteran and, in 
June 2004, review of the record.  In addition, the 2004 VA 
examiner gave a considered rationale for the opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his stomach disorder is causally 
related to his service-connected residuals, injury to the 
right ankle with osteochondritis desiccans and degenerative 
joint disease, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.

In summary, as a chronic stomach disorder was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that current disorders 
are not causally related to the veteran's active service or 
any service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a stomach disorder.


ORDER

Service connection for a stomach disorder, to include as 
secondary to service-connected residuals, injury to the right 
ankle with osteochondritis desiccans and degenerative joint 
disease, is denied.


REMAND

The veteran alleges entitlement to a rating in excess of 10 
percent for his service-connected residuals, injury to the 
right ankle with osteochondritis desiccans and degenerative 
joint disease.  He alleges that he is experiencing increased 
pain.  

In August 2003, the veteran to submitted to a VA examination 
and x-rays.  The veteran's subjective complaints included 
constant pain in the right ankle and lateral right foot, 
which varied in intensity from 5 to 10; occasional swelling; 
and weakness.  Physical examination revealed no redness, 
heat, soft tissue swelling or effusion.  There was a surgical 
scar running vertically anterior to the lateral malleolus and 
there were bony exostoses in the area of both the medial and 
lateral malleoli.  The ankle lacked 3 degrees of full 
extension.  Plantar flexion was to 40 degrees.  Lateral 
motion was compromised by at least 30 percent.  

X-rays revealed a compression screw plate and cortical screws 
were seen in the tibial shaft.  There was post-traumatic 
deformity of the fibular shaft and abundant degenerative 
change in the articulation of the distal fibula and talus.  
There was also moderate degenerative spurring at medial ankle 
joint.  The examiner opined that there was abundant arthritic 
change at the ankle joint, particularly at fibular-talar 
articulation.

Although the August 2003 VA examination of record documented 
the veteran's range of motion, it did not assess the current 
severity of the veteran's service-connected right ankle 
disability in terms of limitation of motion due to pain, 
excess fatigability, flare-ups (if any), and whether pain 
could significantly limit functional ability during flare- 
ups.  Moreover, it is noted that January 2005 private 
treatment reports note treatment for right foot pain; 
specifically, a right heel spur and tendonitis.

As a result, the August 2003 examination is insufficient as a 
basis for a decision on the veteran's increased rating claim 
because the overall disability picture is not portrayed.  
Though the examination contained some findings addressing 
specific diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 
(1996), the examiners did not pointedly address certain 
factors in 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown,  8 
Vet. App. 202 (1995) (holding that an examination must 
account for other regulatory provisions that may have an 
impact on the rating).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
right ankle disability.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include complete 
observations of the range of motion of 
the affected areas. All findings should 
be reported.

The examiner should determine whether the 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination; 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional ranges of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups. The 
examiner should also record any objective 
displays of pain.  The examiner should 
also express an opinion as to whether any 
current right heel disorder is related to 
the veteran's service-connected right 
ankle disability.

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claim for his right ankle disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


